DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 11/06/2020. 
The Examiner acknowledges the preliminary amendment filed on 11/06/2020 in which amendments were submitted. 
Claims 2-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 10/08/2020 are noted. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In determining whether a process claim recites an abstract idea, we must examine the claim as a whole, keeping in mind that an invention is not ineligible just because it relies upon a law of nature or mathematical algorithm. Digitech Image Tech. LLC v. Electronics for Imaging Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014). As noted by the Supreme Court, “an application of a law of nature or mathematical Diamond v. Diehr, 450 U.S. 175, 187 (1981). The “directed to” inquiry asks not whether “the claims involve a patent-ineligible concept,” but instead whether, “considered in light of the specification,…‘their character as a whole is directed to excluded subject matter.’” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (internal citations omitted). In that regard, we determine whether the claims “focus on a specific means or method that improves the relevant technology” or are “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). 
Examiners must perform a Two-Part Analysis for Judicial Exceptions.  
Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  Claims 2-19 are directed to a method of executing progress of a selection game (i.e. a process), a non-transitory computer readable medium having stored thereon instructions that when executed by a computer causes the computer to implement a method of executing progress of a selection game (i.e. an apparatus), and an apparatus for executing progress of a selection game (i.e. apparatus). However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).

Step 2A, Prong 1
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  Each of Claims 2 to 19 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 2 to 19 recite 
Specifically, independent Claim 2 (and its dependent Claims 3 to 7) recites a method of executing progress of a selection game including game content, the method comprising: 
determining whether a number of categories to which selected game content belongs reaches a predetermined threshold number of categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
when the number of categories reaches the predetermined threshold number of categories, executing associating processing in which each game content is associated with a category from a group of categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
wherein the associating further includes: 
determining contents owned by a user playing the selection game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
determining categories corresponding to the owned contents (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), and 


Independent Claim 8 (and its dependent Claims 9 to 13) recites a non-transitory computer readable medium having stored thereon instructions that when executed by a computer (additional element) causes the computer to implement a method of executing progress of a selection game including game content, the method comprising: 
determining whether a number of categories to which selected game content belongs reaches a predetermined threshold number of categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
when the number of categories reaches the predetermined threshold number of categories, executing associating processing in which each game content is associated with a category from a group of categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
wherein the associating further includes: 
determining contents owned by a user playing the selection game (rule for conducting a game involving managing interactions between people, namely, humans following rules, 
determining categories corresponding to the owned contents (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), and 
designating categories to be included in the selected group of categories based on the determined categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG).  

Independent Claim 14 (and its dependent claims 15 to 19) recites an apparatus for executing progress of a selection game including game content, comprising: 
a non-transitory computer readable medium storing instructions (additional element); and 
processing circuitry (additional element), 
wherein the processing circuitry (additional element) is configured to execute the instructions by being configured to: 
determine whether a number of categories to which selected game content belongs reaches a predetermined threshold number of categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), and 

wherein in the associating the processing circuitry is further configured to: 
determine contents owned by a user playing the selection game (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), 
determine categories corresponding to the owned contents (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG), and 
designate categories to be included in the selected group of categories based on the determined categories (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and/or an observation, judgement or evaluation, which is a mental process under the 2019 PEG).  



Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 2, 8, and 14 (and their respective dependent Claims 3 to 7, 9 to 13, and 15 to 19) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in the independent Claims), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a non-transitory computer readable medium storing instructions and processing circuitry are generically recited in the independent Claims and their respective dependent claims that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, 
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., certain method of organizing human activity) using rules (e.g., computer instructions) executed by a computer (as claimed).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 2, 8, and 14 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG. Accordingly, independent Claims 2, 8, and 14 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 2 to 19 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a non-transitory computer readable medium storing instructions and processing e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

The recitation of the above-identified generic computer limitations amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 2 to 19 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 2 to 19 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 2 to 19 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 2 to 19 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2013/0116052 A1 to Okada et al.

Regarding Claim 2, and similarly recited Claims 8 and 14, (New): Okada discloses a method of executing progress of a selection game including game content, the method comprising… a non-transitory computer readable medium having stored thereon instructions that when executed by a computer (figs. 1-2) causes the computer to implement a method of executing progress of a selection game including game content (8), the method comprising an  apparatus for executing progress of a selection game (figs. 1-2) including game content, the apparatus comprising (14), …: 
determining whether a number of categories to which selected game content belongs reaches a predetermined threshold number of categories ([0058]-0059] discloses only "arms" and "clothes" that are determined by the game program 70 as categories of the accessories are shown, but articles to be worn, such as protective gears, caps, shoes and personal ornaments, and tools and the others, abilities to be used for attack are available as accessories as well as the above-mentioned two kinds of categories of accessories.  The accessories may be set in such a manner the player operates the input portion so as to designate these three kinds or more according to the game program 70); and 
when the number of categories reaches the predetermined threshold number of categories, executing associating processing in which each game content is associated with a category from a group of categories ([0057]-[0059]), 
wherein the associating further includes: 

determining categories corresponding to the owned contents ([0053]-[0057]), and 
designating categories to be included in the selected group of categories based on the determined categories ([0053]-[0058] discloses an association table TB as shown in FIG. 7 is stored in advance as a part of the game program 70, and is accessible any time.  Such an association table lists up items with which the player character can be equipped as the arms (the other accessories are possible), and the character classes that correspond to the respective arms, that is, the most suitable character classes that shows effects of the arms (the accessories) to the maximum by being equipped with such arms (the accessory) and character strings are shown so as to correspond to each other).

Regarding Claim 3, and similarly recited Claims 9 and 15, (New): Okada discloses the method of claim 2, further comprising: 
determining a number of contents owned by the user playing the selection game in each category of the group of categories ([0053]-[0059]), and 
determining an order in which the group of categories is displayed based on the determined number of contents owned by the user playing the selection game in each category of the group of categories ([0053]-[0060]).  

Regarding Claim 4, and similarly recited Claims 10 and 16, (New): Okada discloses the method of claim 2, wherein the group of categories is displayed and content to be selected in the selection game is selected after one of the group of categories is first selected (figs. 5-7, [0050]-[0059] discloses for convenience for explanation, only "arms" and "clothes" that are determined by the game program 70 as categories of the accessories are shown, but articles to be worn, such as protective gears, caps, shoes and personal ornaments, and tools and the others, abilities to be used for attack are available as accessories as well as the above-mentioned two kinds of categories of accessories.  The accessories may be set in such a manner the player operates the input portion so as to designate these three kinds or more according to the game program 70),  

Regarding Claim 5, and similarly recited Claims 11 and 17, (New): Okada discloses the method of claim 2, wherein the associating further includes: determining the number of contents owned by a user playing the selection game by referring to a player ownership table (figs. 5-7, [0050]-[0059] discloses the arms owned by player character A (that is, the arms that are able to be equipped) are listed up on the monitor 5 by pull-down indication through the accessory editor 53 according to the game program 70.  The arms (accessories) that are able to be equipped by the player character are stored in the memory 51 in advance through the game program 70 as a list of arms (accessories) that can be equipped with, and the pull-down indication can be easily displayed on the monitor 5 by referring to such a list through the accessory editor 53.). 

Regarding Claim 6, and similarly recited Claims 12 and 18, (New) Okada discloses the method of claim 2, wherein determining whether the number of categories to which selected game content belongs reaches the predetermined threshold includes obtaining selected game content from a game 

Regarding Claim 7, and similarly recited Claims 13 and 19, (New): Okada discloses the method of claim 2, wherein each category corresponds to a different type of game content used in the selection game (figs. 5-7, [0050]-[0059] discloses player character of each player can be freely composed in its appearance, a character class as potential characteristics, an accessory, such as a costume and arms within preset bounds according to each player's favorites with a well-known player character forming program in each player terminal 200.  The player character A is drawn based upon the character data through the CG controller 54.  For convenience for explanation, only "arms" and "clothes" that are determined by the game program 70 as categories of the accessories are shown, but articles to be worn, such as protective gears, caps, shoes and personal ornaments, and tools and the others, abilities to be used for attack are available as accessories as well as the above-mentioned two kinds of categories of accessories).   


Conclusion
Claims 2-19 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715